Citation Nr: 1538152	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  05-39 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral neuropathy of the lower extremities.  

2.  Entitlement to service connection for refractive error.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  

5.  Entitlement to service connection for a bilateral hand condition, to include as due to an undiagnosed illness, and as secondary to service-connected disability.  

6.  Entitlement to service connection for a liver condition, to include as due to an undiagnosed illness.  

7.  Entitlement to service connection for erectile dysfunction (ED), to include as due to an undiagnosed illness, and as secondary to service-connected disability.  

8.  Entitlement to service connection for a sciatic nerve condition, to include as due to an undiagnosed illness, and as secondary to service-connected disability.  

9.  Entitlement to service connection for gastritis, to include as secondary to service-connected disability.  

10.  Entitlement to service connection for a traumatic brain injury (TBI).  

11.  Entitlement to an initial disability rating in excess of 20 percent for lumbar discogenic disease and spasms.  

12.  Entitlement to an initial disability rating in excess of 20 percent for cervical muscle spasm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1982 and from February 2003 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2005, April 2008 and August 2009 rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A claim of service connection for PTSD may encompass claims of service connection for other diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue to comport with the evidence of record.  

During the course of the Veteran's appeal, service connection was granted for a skin disability (gyrate erythema and urticaria/skin rash condition) in a May 2014 rating decision.  As this was a full grant for that issue, it is not for appellate consideration.  

The issues of entitlement to service connection for a bilateral hand condition, a liver condition, ED, a sciatic nerve condition, gastritis, and TBI, as well as the claims for initial increased disability ratings for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 16, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that he wished to withdraw his appeal regarding his claims for service connection for bilateral neuropathy of the lower extremities, refractive error and bilateral hearing loss.  

2.  Resolving reasonable doubt in the Veteran's favor, his currently diagnosed MDD is caused by service-connected disabilities.  

3.  The Veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for refractive error have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

4.  The criteria for service connection for MDD, as secondary to service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

5.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Initially, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received June 16, 2010, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for bilateral neuropathy of the lower extremities, refractive error, and bilateral hearing loss on appeal.  Hence, to the extent the Board initially had jurisdiction over these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.

II. Service Connection-Psychiatric Disorder

A. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard November 2007 letter satisfied the duty to notify provisions for the psychiatric disorder claim, which was initially characterized as PTSD.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in December 2007, November 2009 and July 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.


B. Legal Criteria

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

C. Analysis

Service treatment records show no relevant complaints, findings, treatment or diagnoses in service.  

Post-service VA and private treatment records reflect the Veteran was initially seen for complaints of insomnia, sadness, social isolation and forgetfulness in November 2004.  There was no psychiatric diagnosis at that time.  Although a May 2005 VA treatment record shows no Axis I diagnosis, the examiner noted that the Veteran did have some problems related to his physical limitations and that he was concerned about his future.  A VA PTSD screen was positive in October 2005.  A June 2006 treatment record notes the Veteran had emotional stressors associated with his experiences in Iraq and perceived loss of functionality associated with his physical condition.  The diagnosis was depressive disorder, not otherwise specified.  As early as August 2007, VA treatment records consistently show diagnoses of rule out MDD and rule out PTSD.  

In December 2007, the Veteran underwent a VA examination conducted by a psychiatrist.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis and noted that the Veteran's reported stressor was insufficient and that he had no symptoms of persistently re-experiencing the traumatic event.  The Veteran was diagnosed with MDD, but the examiner did not provide an opinion regarding the etiology of his MDD.  

Subsequent VA treatment records frequently note the Veteran met the criteria for a PTSD diagnosis and also show diagnoses of MDD or recurrent depressive disorder.  In a September 2008 addendum to a psychiatric progress note indicating diagnoses of rule out PTSD and rule out recurrent depressive disorder, the examiner opined that the Veteran had evidenced problems with adjustment to chronic illness.  

In a September 2009 VA compensation examination of the Veteran's cervical and lumbar spines, the examiner opined the Veteran's neck and low back pain affected his symptoms of memory loss, decreased concentration, inappropriate behavior, poor social interactions and that he experienced decreased sleep secondary to his neck and low back pain.  

A February 2010 VA psychology consult report notes that the Veteran showed depressive symptoms congruent to depressive disorder NOS.  The examiner opined that his reactions to his experiences were not consistent with trauma reactions, but were instead more related to physical ailments and resulting functional limitations.  

In July 2011, the Veteran again underwent examination by a VA psychiatrist.  The examiner concluded that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis and noted that he did not meet the stressor criterion and had no symptoms of persistently experiencing the traumatic event, persistent avoidance of the stimuli associated with the trauma, numbing of the general responsiveness or symptoms of persistent increased arousal.  The Veteran was diagnosed with MDD, but the examiner, while opining that there was no relation between the Veteran's depressive disorder and PTSD, did not provide an opinion regarding the etiology of his MDD.  

Subsequent VA treatment records show ongoing treatment for diagnosed PTSD and MDD.  

Throughout the course of the appeal, the Veteran has repeatedly been diagnosed with MDD or recurrent depressive disorder.  Although neither the December 2007 or July 2011 VA examiners provided opinions regarding the etiology of the Veteran's diagnosed MDD, several VA treatment records indicate his depressive symptoms are the result of his physical disabilities, and the November 2009 VA orthopedic examiner specifically opined that symptoms attributed to the Veteran's diagnosed MDD were affected by his service-connected cervical and lumbar spine disabilities.  The evidence is at least in equipoise as to the likelihood that the Veteran's MDD is proximately due to or aggravated by his service-connected cervical and lumbar spine disabilities.  Resolving reasonable doubt in the Veteran's favor, service connection for MDD is warranted on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.310.  

Service connection is not, however warranted for PTSD.  A diagnosis of PTSD is not shown in service treatment records.  Although the July 2010 and June 2011 VA examiners' opinions that the Veteran did not meet the criteria for a diagnosis of PTSD are at odds with some of the VA treatment records as early as 2007, the Board finds the VA examiners' opinions more persuasive and probative as they are supported by adequate rationale and based on the professional judgment of the psychiatrists and in-person evaluations of the Veteran as well as psychological test results.  In contrast, the VA treatment records do not provide any rationale for the findings that the Veteran met the criteria for a diagnosis of PTSD.  Moreover, there is no evidence that any psychological testing was incorporated in any of the VA treatment assessments.  

Although the VA treatment records indicating findings of a current PTSD diagnosis are probative evidence of a current disability, the most probative medical evidence of record does not find that the Veteran meets all the criteria for a PTSD diagnosis.  This is so for the pendency of the claim.  Without sufficient evidence that the Veteran has PTSD, the claim must be denied.  Brammer, 3 Vet. App. at 225.  

In sum, while service connection is warranted for MDD, the preponderance of the evidence is against the specific claim of service connection for PTSD; there is no doubt to be resolved; and service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the denial of service connection for bilateral neuropathy of the lower extremities is dismissed.  

The appeal of the denial of service connection for refractive error is dismissed.

The appeal of the denial of service connection for bilateral hearing loss is dismissed.  

Service connection for MDD is granted.  

Service connection for PTSD is denied.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is insufficient for deciding the Veteran's claims of entitlement to service connection for a bilateral hand condition, a liver condition, ED, sciatic nerve condition, gastritis and TBI, as well as claims for increased initial ratings for lumbar and cervical spine disabilities.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the service connection claim for residuals of a TBI, the Veteran alleges that he sustained a TBI in service when he fell out of the back of a Humvee.  He indicates that he lost consciousness for a few minutes and only regained full consciousness when he arrived at the prison where he was stationed.  

VA treatment records show that, although the Veteran had a questionable history of head injuries, neuropsychologic testing in July 2008 was suggestive of findings that correlated with a concussion.  However, an October 2011 VA examiner concluded that there was no evidence of a TBI in service based on available service treatment records.  The VA examiner's opinion did not take into account the Veteran's competent report of a head injury at the time of the Humvee accident with continuous residual headaches and dizziness since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Layno, 6 Vet. App. at 470; Davidson, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

Available service treatment records show treatment for back complaints associated with the Veteran's documented fall from the Humvee as early as October 2003.  However, service treatment records immediately after the accident in July 2003 are not of record and it is unclear that appropriate efforts were taken to obtain complete service treatment records, specifically treatment records immediately following the documented accident.  VA should request a complete copy of the Veteran's service treatment records, including records of any treatment records immediately following the July 15, 2003, Humvee accident.  38 C.F.R. § 3.159(c).  The Veteran should also be afforded another VA examination to determine the etiology of any TBI residuals with consideration of his stated history and review of any additional service treatment records that might be obtained.  

With regard to the Veteran's claims of service connection for a bilateral hand condition and for a sciatic nerve condition, although EMG/NCV studies as early as May 2007 show evidence of bilateral carpal tunnel syndrome, and no evidence of lumbar spine radiculopathy or neuropathy, November 2009 and June 2011 VA examiners noted the Veteran had pain radiating from the cervical spine into the mid upper back and upper extremities and low back pain radiating into the mid back and down the left lower extremity.  The Veteran also experienced numbness in both hands and sporadic left leg numbness.  This suggests the Veteran may have neurological disabilities in both hands and left lower extremity that are proximately due to or aggravated by his service-connected cervical spine and lumbar spine disabilities.  The Veteran should also be afforded another VA examination to determine the etiology of any current bilateral hand and/or sciatic nerve condition, to include whether it is secondary to service-connected disabilities.  

As to the liver condition claim, a July 2011 VA examination report shows the Veteran has diagnosed fatty liver disease, a diagnosable illness with clear and specific etiology.  The examiner noted that the disease might have multiple causes, including excessive alcohol intake and obesity and can also be associated with other diseases that influence fat metabolism.  However, the examiner did not provide an opinion as to whether the Veteran's diagnosed fatty liver disease is the result of his service, any incident therein or a service-connected disability.  Treatment records as early as April and May 2005 show abnormal liver test results.  A November 2006 CT scan of the liver revealed evidence of fatty infiltration and a benign right hepatic lobe cyst.  The Veteran should be afforded another VA examination to determine the etiology of any currently diagnosed fatty liver disease.  

A July 2011 VA examination report shows the Veteran has diagnosed ED.  The examiner noted that the Veteran also has anxiety and PTSD and that these conditions can produce ED.  An October 2011 VA examination for residuals of TBI indicated that the Veteran's ED was likely a psychological condition.  Other treatment records and VA examination reports indicate that his diagnosed ED might be causally related to his service-connected low back or cervical spine disabilities.  The Veteran should be afforded a VA examination to determine the etiology of his currently diagnosed ED.  

The Veteran contends that his currently diagnosed gastritis is secondary to medications taken for his low back and cervical spine disabilities.  Shortly after he entered his second period of active duty, in March 2003, the Veteran gave a history of PUD and hiatal hernia and reported frequent indigestion and stomach problems.  An October 2004 VA examination report shows the Veteran had diagnosed severe gastritis and that he had a history of the condition diagnosed before active service.  The report notes that he reported the condition had worsened during active duty.  The examiner did not provide any opinion regarding the etiology of the Veteran's diagnosed gastritis.  In his September 2005 Post-Deployment Health Assessment, the Veteran stated that he currently had indigestion.  A December 2007 private treatment record shows impressions of hiatal hernia, esophagitis, and gastritis.  Later that same month, a private surgical pathology report shows that prepyloric stomach biopsies revealed findings suggestive of a chemical type injury that can be seen with NSAIDS, alcohol and bile reflux.  Another VA examination should be conducted to determine the etiology of the Veteran's current gastritis.  

The Veteran was last afforded a VA orthopedic examination in June 2011 for his service-connected cervical and lumbar spine disabilities.  The examiner noted the Veteran had pain radiating from his cervical spine into his upper extremities and from his lumbar spine into his left lower extremity, but did not indicate any associated diagnoses.  The Veteran has not been afforded a VA examination of his service-connected cervical and lumbar spine disabilities that addresses any associated radicular neuropathy of the bilateral upper and left lower extremities.  Additionally, the record clearly raises a question as to the current severity of his service-connected disabilities.  As such, these matters must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his cervical and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the above examinations, any outstanding records of pertinent VA medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any of the Veteran's service treatment records that are not currently associated with the claim file, including treatment records immediately following the Veteran's July 15, 2003 accident.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any TBI residuals found to be present.  

Determine if the Veteran has TBI residuals.

For any currently diagnosed TBI residuals, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service.  In providing this opinion, the examiner must consider the Veteran's assertion that he hit his head when he fell out of the Humvee in July 2003 and lost consciousness for a short period of time.  

A clear rationale for all opinions must be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected cervical spine and low back disabilities, as well as to determine the current nature and etiology of any bilateral hand and/or sciatic nerve condition found to be present.  The entire claim file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's cervical spine and low back disabilities, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's cervical spine and low back disabilities, to include any impact on occupational functioning.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed bilateral hand condition and/or sciatic nerve condition more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

If not, the examiner must prove an opinion whether any bilateral hand condition and/or sciatic nerve condition is more likely, less likely, or at least as likely as not due to or caused by the Veteran's service-connected cervical spine and low back disabilities.

If not, the examiner must opine whether any diagnosed bilateral hand condition and/or sciatic nerve condition has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities. 

If aggravated, specify the baseline of the bilateral hand and/or sciatic nerve disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any fatty liver disease found to be present, to include whether it is related to service or his service-connected disabilities.  The entire claim file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any diagnosed fatty liver disease more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

If not, the examiner must opine whether any fatty liver disease is more likely, less likely, or at least as likely as not due to or caused by any of the Veteran's service-connected disabilities.  

If not, the examiner must provide an opinion regarding whether any diagnosed fatty liver disease has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities.  

If aggravated, specify the baseline of the fatty liver disease disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

All opinions must be accompanied by a clear rationale.  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any ED found to be present, to include whether it is related to his service-connected disabilities.  The entire claim file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion regarding whether any ED is more likely, less likely, or at least as likely as not due to or caused by any of the Veteran's service-connected disabilities.  

If not, the examiner must provide an opinion regarding whether any diagnosed ED has more likely, less likely, or at least as likely as not been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.  

If aggravated, specify the baseline of the ED disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner should also discuss the VA medical evidence indicating a link between the Veteran's ED to his service-connected cervical spine and low back disabilities or to his MDD, which is now service connected.  

All opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any gastritis found to be present.  The entire claim file must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it clear and unmistakable (obvious, manifest, and undebatable) that a gastrointestinal disability, to include gastritis pre-existed the Veteran's active duty.

If so, is it clear and unmistakable that the pre-existing gastritis was not aggravated (i.e., permanently worsened) during service or is it clear and unmistakable that any increase was due to the natural progress during active duty service.  

If not, provide an opinion as to whether it is at least as likely as not that any current gastritis had its onset in service or is related to service or any incident therein.  

If the examiner determines that the Veteran's current gastritis did not pre-exist service or was not aggravated by or incurred or caused by his service, the examiner must opine whether any current gastritis is more likely, less likely, or at least as likely as not due to or caused or been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any of the Veteran's service-connected disabilities.  

If aggravated, specify the baseline of the gastritis disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

All opinions must be accompanied by a clear rationale.  

8.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


